MEMORANDUM **
Jose Antonio Tirado-Perez, a native and citizen of Mexico, petitions for review of an order of the Board of Immigration Appeals affirming the Immigration Judge’s denial of his application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review whether Tirado-Perez has demonstrated the requisite “exceptional and extremely unusual hardship” for cancellation of removal. See Romero-Torres v. Ashcroft, 327 F.3d 887, 891 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.